Exhibit 10.2

Third Amendment

to the

Owens & Minor, Inc. Pension Plan

(As Amended and Restated with Amendments adopted through April 27, 2006)

 

I. Miscellaneous Technical and Conforming Changes.

First: Plan section 1.09, “Compensation,” is amended by replacing, in the second
paragraph, the reference to “Savings and Protection Plan for Employees of
Owens & Minor, Inc.,” with “Owens & Minor 401(k) Savings and Retirement Plan”.

Second: Plan section 1.09 is further amended effective as of the later of
January 1, 1998 or the first day of the first plan year the Plan was operated in
accordance with the definition below:

Deemed 125 Compensation. Amounts under Code section 125 include any amounts not
available to a Participant in cash in lieu of group health coverage under the
Employer’s group health plan because the Participant is unable to certify that
he or she has other health coverage. An amount will be treated as an amount
under Code section 125 only if the Employer does not request or collect
information regarding the Participant’s other health coverage as part of the
enrollment process for the Employer’s health plan.

Third: The first paragraph of Plan section 1.19, “Employee,” is amended by
replacing “and any person considered a leased employee within the definition of
IRC Section 414(n)” with “and any person considered a Leased Employee”.

Fourth: Plan section 1.19 is further amended by replacing in the second
paragraph “leased employee” with “Leased Employee” each time it occurs.

Fifth: Effective January 1, 2000, the first sentence in the second paragraph of
Plan section 1.20, “Employer,” is amended by replacing the phrase “in
determining highly compensated employees under IRC Section 414(q)” with “in
determining Highly Compensated Employees”.

Sixth: Plan section 2.01, “Eligibility,” is amended by deleting the second
paragraph.

 

Owens & Minor, Inc. Pension Plan   1  



--------------------------------------------------------------------------------

Seventh: Effective January 1, 2008, Plan section 4.05, Rollover Distributions,”
is amended by adding new subsection (c) at the end thereof:

(c) Rollover Notice. The Committee shall provide to each Participant who is
entitled to make an Eligible Rollover Distribution a notice that describes the
Plan’s default distribution procedure in the event the Participant fails to make
a rollover election and that satisfies Code section 402(f) at least 30 but not
more than 90 days before the Participant’s Annuity Starting Date.

Eighth: Plan section 10.01, “Amendment of the Plan,” is amended by adding the
following sentence at the end thereof:

In addition, the Board, or the executive committee of the Board, may delegate to
the President, Chief Executive Officer, Chief Financial Officer, or Senior Vice
President - Human Resources all or part of the authority to amend the Plan or
Trust Agreement.

Ninth: Effective January 1, 2000, Plan section 10.03, “Restriction on Benefits
for Top Twenty-Five (25) Highly Compensated Employees - Effective for Plan Years
Commencing On and After January 1, 1994,” is amended by replacing “highly
compensated employee” and “highly compensated employee, as defined in IRC
Section 414(q)” with “Highly Compensated Employee” in each case.

Tenth: Effective January 1, 2002, Plan section 12.03(c), “Definitions, Top Heavy
Plan” is amended by replacing the last sentence in subsection (i) with the
following:

In the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “five year period”‘ for “one year period.”

Eleventh: Effective January 1, 2002, Plan section 12.03(c) is further amended by
replacing paragraph (1) in subsection (iv) with the following paragraph:

(1) effective January 1, 2002, each plan of the Employer in which a Key Employee
is a Participant during the Plan Year containing the determination date or any
of the four preceding plan years (regardless of whether the Plan has
terminated).

 

Owens & Minor, Inc. Pension Plan   2  



--------------------------------------------------------------------------------

II. Pension Protection Act of 2006 amendments for changes effective in 2007 and
2008.

Twelfth: Effective January 1, 2007, the first paragraph in Plan section 4.02,
“Available Options,” is replaced with the following paragraph:

Subject to Sections 4.05(a)-(e) no less than thirty (30) days and no more than
90 days prior to the Annuity Starting Date, each Participant and his Spouse
shall be given a written notice to the effect that benefits thereafter payable
shall be in the form specified in Section 4.03 unless the Participant, with the
written consent of his Spouse, elects to the contrary during the 90-day period
prior to the Annuity Starting Date. The notice shall describe, in a manner
intended to be understood by the Participant and his Spouse, (a) the terms and
conditions of the optional forms of benefit payments under Plan section 4.02,
(b) the Participant’s right to make, and the effect of, an election to receive
benefits under the optional forms of payment and the rights of the Participant’s
Spouse (if any) with respect to such election, (c) his right to make and the
effect of, an election not to receive benefits in the normal form of payment,
(d) the right to make, and the effect of, a revocation of any election, (e) the
general financial effect of selecting an optional form of benefit, (f) the right
to defer any distribution until the Participant’s benefit is no longer
immediately distributable, and (g) sufficient additional information explaining
the relative forms of benefit under the Plan, and (h) for notices given in Plan
Years beginning on or after January 1, 2007, such notice shall also include a
description of how much larger benefits will be if the commencement of
distributions is deferred. If a Participant or his Spouse requests additional
information, as permitted under the terms of the notice, commencement of
benefits for any purpose hereunder shall not begin until at least 90 days
following the receipt of such additional information.

Thirteenth: Effective January 1, 2008, Plan section 4.05, “Rollover
Distributions,” is amended by adding the following sentence at the end of
subsection (b)(ii):

For distributions made after December 31, 2007, an Eligible Retirement Plan
means a Roth individual retirement account defined in Code section 408A provided
that, for distributions made in Plan Years prior to 2010, the distributee’s
modified adjusted gross income does not exceed the limitation in Code section
408A(d)(3)(A).

Fourteenth: Plan section 6.06, “Lump Sum Death Benefit,” is amended by adding
the following as the second paragraph:

Transfers Treated as Direct Rollovers for Non-Spouse Beneficiaries. Effective
January 1, 2008, a Non-Spouse Beneficiary (including a trust that is the named
beneficiary of the deceased Participant) who is entitled to receive a lump sum
distribution of the deceased Participant’s Accrued Benefit may elect to make

 

Owens & Minor, Inc. Pension Plan   3  



--------------------------------------------------------------------------------

a trustee-to-trustee transfer of all or a portion of such benefit to an
individual retirement account (an IRA) described in Code section 408(a) or
(b) which is established and titled in a manner that identifies it as an
inherited IRA under Code section 402(c)(11). The Participant shall obtain the
consent of his or her Spouse with regard to the designation of his Non-Spouse
Beneficiary. A distribution under this paragraph shall not be subject to the
direct rollover requirements of Code section 401(a)(31) and Plan section 4.05,
the notice requirements of Code section 402(f) and subsection (c), or the
mandatory withholding requirements of Code section 3405(c).

Fifteenth: Plan section 13.06(d), “Determination of Qualified Domestic Relations
Order,” is amended by adding the following as the last paragraph therein:

Effective April 6, 2007, a Domestic Relations Order does not fail to be treated
as a Qualified Domestic Relations Order solely because (i) the Domestic
Relations Order is issued after the death of the Participant, (ii) at the time
the Domestic Relations Order is issued, the Spouse no longer meets the
definition of Surviving Spouse under the Plan, (iii) the Domestic Relations
Order is issued after the Participant’s Annuity Starting Date, or (iv) the
Domestic Relations Order is issued after, or revises, a prior Domestic Relations
Order or Qualified Domestic Relations Order.

Sixteenth: The Appendix entitled “Actuarial Equivalent Factors” is amended by
adding the following sentence at the end of the second paragraph in subsection
(3)(b) (“Normal and Optional Methods of Retirement Benefit Payments, Lump Sum
Payments”):

This amount shall be known as the Applicable Interest Rate and shall be
effective through December 31, 2007.

Seventeenth: Subsection (3)(b) in the Appendix is further amended by adding the
following paragraph after the second paragraph therein:

 

  •  

Notwithstanding the previous paragraph, and effective for distributions in Plan
Years beginning on or after January 1, 2008, Code section 417(e)(3) Applicable
Interest Rate shall mean the adjusted first, second, and third segment rates
applied under rules similar to the rules of Code section 430(h)(2)(C) as of the
December preceding the Plan Year which contains the date of distribution, or
such other time as the Secretary of the Treasury may prescribe by regulation.
For this purpose, the adjusted first, second, and third segment rates are
determined without regard to the 24-month averaging provided under Code section
430(h)(2)(D)(i). In accordance with the transition rule provided in Code section
417(e)(3)(D)(ii) segment rates shall be phased in over five years, using a
combination of the new and old rates consisting of 20% of the segment rate in
2008, 40% in 2009, 60% in 2010, 80% in 2011, and 100% in 2012.

 

Owens & Minor, Inc. Pension Plan   4  



--------------------------------------------------------------------------------

Eighteenth: Subsection (3)(b) in the Appendix is further amended by replacing
the last paragraph therein with the following paragraphs:

The Applicable Mortality Table means the mortality table set forth in Revenue
Ruling 95-6, 1995-14 C.B. 80, or such other mortality table as may be prescribed
by the Secretary of the Treasury (for purposes of Code section 417(e)) based on
the prevailing Commissioner’s standard table used to determine reserves for
group annuity contracts issued on the date as of which the present value is
being determined.

Effective December 31, 2002, and notwithstanding any other provisions to the
contrary, the Applicable Mortality Table used for purposes of adjusting any
benefit or limitation under Code sections 415(b)(2)(B), (C), or (D) for purposes
of Plan section 9.01 and the Applicable Mortality Table used for purposes of
satisfying the requirements of Code section 417(e) is the table prescribed in
Revenue Ruling 2001-62.

 

  •  

Code section 417(e)(3) Applicable Mortality Table: Notwithstanding the previous
paragraphs, and for distributions with Annuity Starting Dates occurring during
Plan Years beginning on or after January 1, 2008, the Applicable Mortality Table
for purposes of satisfying the requirements of Code section 417(e)(3) shall mean
the mortality table specified for the Plan Year under Code section 430(h)(3)(A).
The Code section 417(e)(3) Applicable Mortality Table for each subsequent year
shall be provided by the Department of Treasury and will be determined from the
Code section 430(h)(3)(A) mortality tables on the same basis as the 2008
Applicable Mortality Table described in Revenue Ruling 2007-67, and shall
automatically apply to distributions with Annuity Starting Dates (other than a
retroactive annuity starting date) to which the specific subsequent Applicable
Mortality Table applies, without the necessity of amending the Plan.

The Applicable Mortality Table that is used for purposes of adjusting any
benefit or limitation under Code section 415(b)(2)(B), (C), or (D) shall remain
the same.

Nineteenth: The Appendix is further amended by adding by following paragraphs at
the end of subsection (3)(b) therein:

Actuarial Equivalence for Payments Subject to Code section 417(e)(3). The
straight life annuity that is actuarially equivalent to the Participant’s form
of benefit shall be determined under this subsection 3(b) if the form of the
Participant’s benefit is subject to Code section 417(e)(3) (i.e., payable in the
form of a decreasing annuity, including a lump sum). In this case, the
actuarially equivalent straight life annuity shall be determined as follows:

(A) Annuity Starting Date in Plan Years Beginning After 2005. If the Annuity
Starting Date of the Participant’s form of benefit is in a Plan Year

 

Owens & Minor, Inc. Pension Plan   5  



--------------------------------------------------------------------------------

beginning after 2005, the Actuarially Equivalent straight life annuity is the
greatest of the annual amount of the straight life annuity commencing at the
Annuity Starting Date that has the same actuarial present value as the
particular form of benefit payable, computed using:

(i) the interest rate and mortality table (or other tabular factor) specified in
the Plan for purposes of adjusting benefits in the same form; or

(ii) a 5.5 percent interest rate and the Applicable Mortality Table; and

(iii) the Applicable Interest Rate and the Applicable Mortality Table, divided
by 1.05

(B) Annuity Starting Dates in Plan Years Beginning Before 2006. If the Annuity
Starting Date of the Participant’s form of benefit is in a Plan Year beginning
before 2006, the Actuarially Equivalent straight life annuity is the greater of
the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using:

(i) the interest rate and mortality table (or other tabular factor) specified in
the Plan for purposes of adjusting benefits in the same form; or

(ii) a 5.5 percent interest rate and the Applicable Mortality Table except that,
in the case of Plan Years beginning before 2004, “the Applicable Interest Rate”
shall be substituted for “5.5 percent interest rate.”

(C) Annuity Starting Dates in 2004. If the Annuity Starting Date of the
Participant’s benefit is on or after the first day of the first Plan Year
beginning in 2004 and before December 31, 2004, the application of paragraph
(B), above, shall not cause the amount payable under the Participant’s form of
benefit to be less than the benefit calculated under the Plan, taking into
account the limitations of this Plan section 9.01 and Code section 415 as
incorporated by reference therein, except that the Actuarially Equivalent
straight life annuity is equal to the annual amount of the straight life annuity
commencing at the same Annuity Starting Date that has the same actuarial present
value as the Participant’s form of benefit, computed using whichever of the
following sets of factors produces the greatest annual amount:

(i) the interest rate and mortality table (or other tabular factor) specified in
the Plan for purposes of adjusting benefits in the same form;

(ii) the Applicable Interest Rate and Applicable Mortality Table; or

(iii) the Applicable Interest Rate (as in effect on the last day of the last
Plan Year beginning before January 1, 2004, under provisions of the Plan then
adopted and in effect) and the Applicable Mortality Table.

 

Owens & Minor, Inc. Pension Plan   6  



--------------------------------------------------------------------------------

III. Final Treasury Regulations under Code section 415 effective for Limitation
Years starting on and after July 1, 2007.

Twentieth: Plan section 9.01, “Maximum Retirement Benefit,” is amended by
replacing subsection (a) with the following:

(a) Notwithstanding any other provisions in this Plan, the maximum annual
benefit to which a Participant is entitled to under the Plan, shall not, in any
Limitation Year, exceed the applicable limitations of Section 415 of the Code
and the final Treasury Regulations promulgated thereunder. Code section 415 is
hereby incorporated by reference. The limitations shall be applied on a uniform
basis with respect to all similarly situated participants in a Limitation Year.
The amount payable to a Participant in any Limitation Year shall not exceed the
Code section 415(b) limit applicable at the Annuity Starting Date,
notwithstanding cost-of-living adjustments pursuant to final Treasury
Regulations section 1.415(d)-1 as applicable. If there is any discrepancy
between the provisions of this Article IX and the provisions of Code section 415
and the Regulations thereunder, such discrepancy shall be resolved in such a way
as to give full effect to the provisions of Code section 415 and accompanying
Treasury Regulations.

Twenty-first: Plan section 9.01 is further amended by adding new subsection
(f) at the end thereof:

(f) Grandfathered Benefits. The application of the provisions of this Plan
section 9.01 shall not cause the maximum permissible benefit for any Participant
to be less than the Participant’s Accrued Benefit under all the Defined Benefit
Plans of the Employer or a predecessor employer as of the end of the last
Limitation Year beginning before July 1, 2007 under provisions of the plans that
were both adopted and in effect before April 5, 2007. The preceding sentence
applies only if the provisions of such Defined Benefit Plans that were both
adopted and in effect before April 5, 2007, satisfied the applicable
requirements of statutory provisions, regulations, and other published guidance
relating to Code section 415 in effect as of the end of the last Limitation Year
beginning before July 1, 2007, as described in Treasury Regulations section
1.415(a)-1(g)(4).

 

Owens & Minor, Inc. Pension Plan   7  